DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice from Examiner
Claim(s) 13 is a product-by-process claim(s) – re: “extruded” air tubes.  Regarding product-by-process claims, MPEP § 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." As claims 14-20 depend from claim 13, they will be interpreted the same way.  For purposes of further prosecution all claims will be interpreted as stated above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opsitnik (US 2750063).
Regarding Claim 13

	Opsitnik teaches a pressure equalizer (below – Fig. 1-3) configured to be incorporated into an opening of a container (10), the pressure equalizer (11) comprising: three or more air tubes (15) corresponding to three or more air inlets each having a first opening that substantially coincides with the opening of the container and a second opening that is positioned substantially within a bottleneck of the container, wherein each of the three or more air tubes are attached to inner walls (shown at 11) of the pressure equalizer, as can be seen in Fig. 1 below (Col. 1, Ln. 60 – Col. 2, Ln. 30).


    PNG
    media_image1.png
    404
    286
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    326
    265
    media_image2.png
    Greyscale


Opsitnik teaches all the structural limitations of the pressure equalizer (or "product") claimed by the applicant.  As stated above, regarding product-by-process claims, because Opsitnik teaches the claimed product, the claimed process (i.e. extruding) does not provide patentable distinction over the prior art of record. See MPEP 2113.

Regarding Claim 14

	Opsitnik teaches the three or more air inlets (12) comprise at least a fourth air inlet, as can be seen in Fig. 1 and 2 above.

Regarding Claim 20

	Opsitnik teaches a container (10) comprising the pressure equalizer (11) of claim 13.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehner et al. (US 2004/0026466) (hereinafter Lehner).
Regarding Claim 13

	Lehner teaches a pressure equalizer (below – Fig. 1-3) configured to be incorporated into an opening of a container, the pressure equalizer (3) comprising: three or more air tubes (6) corresponding to three or more air inlets each having a first opening that substantially coincides with the opening of the container and a second opening that is positioned substantially within a bottleneck of the container, wherein each of the three or more air tubes are attached to inner walls (5)of the pressure equalizer (Paragraphs [0016] – [0019]). While Lehner does not show the second openings being positioned within a bottleneck of a container, the pressure equalizer of Lehner is more than capable of being placed within a bottle having a longer neck than what is shown in Fig. 1 below. 

    PNG
    media_image3.png
    417
    459
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    343
    407
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    307
    369
    media_image5.png
    Greyscale


The Examiner would also like to note that the bottle/bottleneck is currently only functionally claimed and the pressure equalizer of Lehner meets all the structural limitations of the claim.
Further, Lehner teaches all the structural limitations of the pressure equalizer (or "product") claimed by the applicant.  As stated above, regarding product-by-process claims, because Lehner teaches the claimed product, the claimed process (i.e. extruding) does not provide patentable distinction over the prior art of record. See MPEP 2113.

Regarding Claims 14-16

	Lehner teaches the three or more air inlets comprise at least a fourth air inlet; and at least a fifth air inlet; and no more than a sixth air inlet, as can be seen in Fig. 2, below. 

    PNG
    media_image6.png
    310
    358
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsitnik as applied to claims 13 and 14 above.
Regarding Claims 15 and 16

	Opsitnik teaches all the limitations of claim 14 as stated above. Opsitnik specifically teaches that “a plurality of ribs” divide the annular chamber in to multiple sections (or air inlets). Opsitnik does not specifically teach only four ribs or four air inlets, even though that is what is shown in the figures. As such, it would have appeared obvious to one of ordinary skill in the art at the time of filing that the pressure equalizer of Opsitnik would be more than capable of having at least as well as comprising no more than a sixth air inlet.	According to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the pressure equalizer comprising at least a fifth air inlet and no more than a sixth air inlet, does not provide patentable distinction over the prior art of record.

Regarding Claim 17

Opsitnik teaches all the limitations of claim 13 as shown above. Opsitnik does not specifically teach each of the three or more air inlets comprise a length of no more than 3 inches.  It would have been obvious to adjust the length of the pressure equalizer such that each of the three or more air inlets comprise a length of no more than 3 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.

Regarding Claim 19

	Opsitnik teaches all the limitations of claim 13 as can be seen above.  Opsitnik does not teach a first of the three or more air inlets comprises a first shape and a second of the three or more air inlets comprises a second shape different from the first shape.  
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to a first of the three or more air inlets comprises a first shape and a second of the three or more air inlets comprises a second shape different from the first shape (i.e. by having the ribs separating the air inlets being non-equidistantly spaced, creating differently sized/shaped air inlets).  Applicant has not disclosed that a first of the three or more air inlets comprising a first shape and a second of the three or more air inlets comprising a second shape different from the first shape provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of a first of the three or more air inlets comprising a first shape and a second of the three or more air inlets comprising a second shape different from the first shape does not provide patentable distinction over the prior art of record.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehner as applied to claim 13 above.
Regarding Claim 17

Lehner teaches all the limitations of claim 13 as shown above. Lehner does not specifically teach each of the three or more air inlets comprise a length of no more than 3 inches.  It would have been obvious to adjust the length of the pressure equalizer such that each of the three or more air inlets comprise a length of no more than 3 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.

Regarding Claim 18

	Lehner teaches all the limitations of claim 13 as shown above.  Lehner does not teach at least one of the three or more air inlets comprise at least one of an oval shape, egg shape, and eye shape.
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have at least one of the three or more air inlets comprise at least one of an oval shape, egg shape, and eye shape depending on the shape of the bottle in which it is being inserted.  Applicant has not disclosed that having at least one of the three or more air inlets comprise at least one of an oval shape, egg shape, and eye shape provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of having at least one of the three or more air inlets comprise at least one of an oval shape, egg shape, and eye shape does not provide patentable distinction over the prior art of record.

Regarding Claim 19

	Lehner teaches all the limitations of claim 13 as shown above.  Lehner does not teach a first of the three or more air inlets comprises a first shape and a second of the three or more air inlets comprises a second shape different from the first shape.
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a first of the three or more air inlets comprises a first shape and a second of the three or more air inlets comprises a second shape different from the first shape depending on the shape of the bottle in which it is being inserted.  Applicant has not disclosed that having a first of the three or more air inlets comprises a first shape and a second of the three or more air inlets comprises a second shape different from the first shape provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of having a first of the three or more air inlets comprises a first shape and a second of the three or more air inlets comprises a second shape different from the first shape does not provide patentable distinction over the prior art of record.

Regarding Claim 20

	Lehner teaches all the limitations of claim 13 as shown above. Lehner further teaches a container comprising the pressure equalizer of claim 13. However, as stated above, while Lehner does not show the second openings being positioned within the bottleneck of the container in Fig. 1, the pressure equalizer of Lehner is more than capable of being placed within a different bottle having a longer neck than what is shown in Fig. 1. As such, the claim of a container comprising the pressure equalizer of claim 13 does not provide patentable distinction over the prior art of record.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach the newly added limitations of the pressure equalizer having “extruded air tubes” and the “air tubes attached to inner walls of the pressure equalizer”. 
Regarding the air tubes being extruded – this limitation is a product by process limitation, and has been addressed as such above.
Regarding the air tubes being attached to the inner walls – the Examiner respectfully disagrees, which can be seen in the updated rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733